


110 HR 818 IH: To secure the Federal voting rights of certain qualified

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 818
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To secure the Federal voting rights of certain qualified
		  ex-offenders who have served their sentences.
	
	
		1.Short titleThis Act may be cited as the
			 Ex-Offenders Voting Rights Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The right to vote
			 is the most basic constitutive act of citizenship and regaining the right to
			 vote reintegrates offenders into free society. The right to vote may not be
			 abridged or denied by the United States or by any State on account of race,
			 color, gender, or previous condition of servitude. Basic constitutional
			 principles of fairness and equal protection require an equal opportunity for
			 United States citizens to vote in Federal elections.
				(2)Congress has
			 ultimate supervisory power over Federal elections, an authority that has
			 repeatedly been upheld by the Supreme Court.
				(3)Although State
			 laws determine the qualifications for voting in Federal elections, Congress
			 must ensure that those laws are in accordance with the Constitution. Currently,
			 those laws vary throughout the Nation, resulting in discrepancies regarding
			 which citizens may vote in Federal elections.
				(4)An estimated
			 5,400,000 individuals in the United States, or 1 in 40 adults, currently cannot
			 vote as a result of a felony conviction. Women represent about 650,000 of those
			 5,400,000.
				(5)State
			 disenfranchisement laws disproportionately impact ethnic minorities.
				(6)Thirteen States
			 disenfranchise some or all ex-offenders who have fully served their sentences,
			 regardless of the nature or seriousness of the offense.
				(7)In those States
			 that disenfranchise ex-offenders who have fully served their sentences, the
			 right to vote can be regained in theory, but in practice this possibility is
			 often illusory.
				(8)In 8 States, a
			 pardon or order from the Governor is required for an ex-offender to regain the
			 right to vote. In 2 States, ex-offenders must obtain action by the parole or
			 pardon board to regain that right.
				(9)Offenders
			 convicted of a Federal offense often have additional barriers to regaining
			 voting rights. In at least 16 States, Federal ex-offenders cannot use the State
			 procedure for restoring their voting rights. The only method provided by
			 Federal law for restoring voting rights to ex-offenders is a Presidential
			 pardon.
				(10)Few persons who
			 seek to have their right to vote restored have the financial and political
			 resources needed to succeed.
				(11)Thirteen percent
			 of the African-American adult male population, or 1,400,000 African-American
			 men, are disenfranchised. Given current rates of incarceration, 3 in 10
			 African-American men in the next generation will be disenfranchised at some
			 point during their lifetimes. Hispanic citizens are also disproportionately
			 disenfranchised, since those citizens are disproportionately represented in the
			 criminal justice system.
				(12)The discrepancies
			 described in this subsection should be addressed by Congress, in the name of
			 fundamental fairness and equal protection.
				(b)PurposeThe
			 purpose of this Act is to restore fairness in the Federal election process by
			 ensuring that ex-offenders who have fully served their sentences are not denied
			 the right to vote.
			3.DefinitionsIn this Act:
			(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
			(2)ElectionThe
			 term election means—
				(A)a general,
			 special, primary, or runoff election;
				(B)a convention or
			 caucus of a political party held to nominate a candidate;
				(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
				(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
				(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President, or of Senator or Representative in, or Delegate or
			 Resident Commissioner to, Congress.
			(4)ParoleThe
			 term parole means parole (including mandatory parole), or
			 conditional or supervised release (including mandatory supervised release),
			 imposed by a Federal, State, or local court.
			(5)ProbationThe
			 term probation means probation, imposed by a Federal, State, or
			 local court, with or without a condition on the individual involved
			 concerning—
				(A)the individual’s
			 freedom of movement;
				(B)the payment of
			 damages by the individual;
				(C)periodic reporting
			 by the individual to an officer of the court; or
				(D)supervision of the
			 individual by an officer of the court.
				4.Rights of
			 citizensThe right of an
			 individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because that individual has been
			 convicted of a criminal offense unless, at the time of the election, such
			 individual—
			(1)is serving a
			 felony sentence in a correctional institution or facility; or
			(2)is on parole or
			 probation for a felony offense.
			5.Enforcement
			(a)Attorney
			 GeneralThe Attorney General may bring a civil action in a court
			 of competent jurisdiction to obtain such declaratory or injunctive relief as is
			 necessary to remedy a violation of this Act.
			(b)Private right of
			 action
				(1)NoticeA
			 person who is aggrieved by a violation of this Act may provide written notice
			 of the violation to the chief election official of the State involved.
				(2)ActionExcept
			 as provided in paragraph (3), if the violation is not corrected within 90 days
			 after receipt of a notice provided under paragraph (1), or within 20 days after
			 receipt of the notice if the violation occurred within 120 days before the date
			 of an election for Federal office, the aggrieved person may bring a civil
			 action in such a court to obtain the declaratory or injunctive relief with
			 respect to the violation.
				(3)Action for
			 violation shortly before a Federal electionIf the violation
			 occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person shall not be required to provide notice to the chief election
			 official of the State under paragraph (1) before bringing a civil action in
			 such a court to obtain the declaratory or injunctive relief with respect to the
			 violation.
				6.Relation to other
			 laws
			(a)No prohibition
			 on less restrictive lawsNothing in this Act shall be construed
			 to prohibit a State from enacting any State law that affords the right to vote
			 in any election for Federal office on terms less restrictive than those terms
			 established by this Act.
			(b)No limitation on
			 other lawsThe rights and remedies established by this Act shall
			 be in addition to all other rights and remedies provided by law, and shall not
			 supersede, restrict, or limit the application of the
			 Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.) or the National Voter Registration Act of 1993 (42 U.S.C. 1973gg
			 et seq.).
			
